UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4232
JOSEPH A. MANN,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                            (CR-02-156)

                   Submitted: September 9, 2003

                      Decided: September 25, 2003

  Before WILKINSON, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                       UNITED STATES v. MANN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Joseph Mann appeals his convictions and sentences for interference
with interstate commerce by means of robbery, in violation of the
Hobbs Act, 18 U.S.C. § 1951 (2000) ("the Hobbs Act"), and brandish-
ing a firearm during and in relation to a crime of violence, in violation
of 18 U.S.C. § 924(c)(1)(A) (2000).
   On appeal, Mann asserts his conviction under the Hobbs Act was
unconstitutional because the Government was required to prove his
actions had an impact on interstate commerce that was substantial, but
failed to do so. Accordingly, he asserts his robbery conviction cannot
stand, and his conviction for brandishing a firearm during the robbery
cannot stand. We review these claims de novo. United States v. Sun,
278 F.3d 302, 308 (4th Cir. 2002). Mann’s claims are meritless. The
Hobbs Act contains a jurisdictional element requiring a case-by-case
determination regarding whether the defendant’s conduct impacted
interstate commerce. Thus, the Government must prove, as it did here,
that the defendant’s actions impacted interstate commerce, not that
the impact was substantial. See 18 U.S.C. § 1951(a) (2000); United
States v. Williams, No. 02-4344, ___ F.3d ___, 2003 WL 22038949,
at **3 (4th Cir. Aug. 29, 2003); United States v. Bailey, 990 F.2d 119,
125 (4th Cir. 1993); United States v. Brantley, 777 F.2d 159, 162 (4th
Cir. 1985); see also United States v. Morrison, 529 U.S. 598, 613
(2000); Jones v. United States, 529 U.S. 848, 856 (2000); United
States v. Lopez, 514 U.S. 549, 561 (1995). Consequently, Mann estab-
lishes no error in his convictions under 18 U.S.C. § 1951 (2000) and
18 U.S.C. § 924(c)(1)(A) (2000).
  Accordingly, we affirm Mann’s convictions and sentences. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.
                                                            AFFIRMED